DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim set filed on 18 MAY 2022, Applicant has amended Claim 1 to include a limitation of Claim 2, which is directed at “wherein the first pipetting mechanism is rotatable about a third axis of rotation”.   This limitation is cancelled in Claim 2.  Claim 10 has been amended to include the limitation of Claims 12 and 13.  Claims 12 and 13 have been cancelled.  Claim 14 has been amended to be an independent claim.  Claims 21 and 22 are new. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 18 MAY 2022, with respect to the objection to the specification, the objection to the drawings and some art rejections have been fully considered and are persuasive.  The objection to the specification, the objection to the drawings and some art rejections has been withdrawn. 
Applicant's arguments filed 18 MAY 2022 have been fully considered but they are not persuasive. In regarding the amendment to Claim 1, the Examiner still believes that the applied reference discloses the limitation of “wherein the first pipetting mechanism is rotatable about a third axis of rotation”.   As seen in Figure 7 in ITAYA, the arm mechanism 97 is rotatable about a third axis of rotation. 
The rejection of Claims 1 and 2 have been amended below. 
Specification
The disclosure is objected to because of the following informalities:
In the specification, [0028], there is a period missing at the end of the paragraph. 
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 FEBRUARY 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4-9, 17, 20 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ITAYA, US Publication No. 2002/0164807 A1, submitted on the Information Disclosure Statement on 15 JANUARY 2021, US Patent Application Publications Cite No. 2. 
Applicant’s invention is drawn towards a device, an analyzer. 
Regarding Claim 1, the reference ITAYA discloses a diagnostic analyzer, abstract, Figure 1, 7 and 8, comprising: a reagent carousel rotatable about a first axis of rotation, Figure 1, 7 and 8, carousel 12, [0032]; a reaction carousel vertically spaced from the reagent carousel such that at least a portion of the reaction carousel is disposed over the reagent carousel, the reaction carousel rotatable about a second axis of rotation, Figure 1, 7 and 8, carousel 14, [0032]; a first pipetting mechanism to aspirate a sample from a sample container and dispense the sample into a reaction vessel disposed on the reaction carousel, Figure 1, 7 and 8, [0060], arm 97 is connected reagent station 95 that includes a delivery basin (sample container), not shown, wherein the first pipetting mechanism is rotatable about a third axis of rotation, Figure 7, arm mechanism 97 has a different axis of rotation than each of the carousels; and a second pipetting mechanism to aspirate a reagent from a reagent container disposed on the reagent carousel and dispense the reagent into the reaction vessel disposed on the reaction carousel, Figure 1, 7 and 8, arm 82, [0041].
Examiner’s note: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  The ITAYA reference discloses all of the same structural language which the Examiner has interpreted the reference to anticipate the claim, even though same language is not used.
Additional Disclosures Included are: Claim 2: wherein the diagnostic analyzer of claim 1, Claim 7: wherein the diagnostic analyzer of claim 1, further including a reader disposed near the reaction carousel to analyze contents of the reaction vessel as the reaction vessel passes the reader, Figure 7, bar code reader 50, [0056].; Claim 8: wherein the diagnostic analyzer of claim 7, wherein the reader is disposed within a bore formed by the reaction carousel, Figure 2, reader 50, [0037, 0038].; and Claim 9: wherein the diagnostic analyzer of claim 1, wherein the first axis of rotation and the second axis of rotation are parallel to and offset from each other, Figure 1, 7 and 8, see axis of rotation for carousels 12 and 14.
Applicant’s invention is drawn towards a device, an analyzer. 
Regarding Claim 17, the reference ITAYA discloses a diagnostic analyzer, Figure 1, 7 and 8, comprising: a reagent carousel rotatably coupled to a base, Figure 1, 7 and 8, carousel 12 is mounted to platform 16, [0032, 0048],the reagent carousel rotatable about a first axis of rotation, Figure 2, the reagent carousel to support a plurality of reagent containers, [0052]; a reaction carousel rotatably coupled to the base, Figure 1, 7 and 8, carousel 14, [0032, 0048], the reaction carousel rotatable about a second axis of rotation, Figure 2, the reaction carousel to support a plurality of reaction vessels, Figure 4, [0050-0051], pipette tip gathers/suctions sample, wherein, from a top plan view, the reaction carousel is at least partially disposed within a circumference of the reagent carousel; Figure 1, 2 and 7, a first pipetting mechanism configured to rotate to a first position to aspirate a sample from a sample container, Figure 1, 3 and 4, arm 82, [0041-0043],  and rotate to a second position to dispense the sample into a reaction vessel disposed on the reaction carousel, Figure 1, 3 and 4, [0045]; and a second pipetting mechanism configured to rotate to a third position to aspirate a reagent from a reagent container disposed on the reagent carousel and rotate to a fourth position to dispense the reagent into the reaction vessel disposed on the reaction carousel, Figure 1, 7 and 8, arm 97, [0060].
Additional Disclosure Included are : Claim 20: wherein the diagnostic analyzer of claim 17, wherein the second axis of rotation is parallel to and offset from the first axis of rotation, Figure 1, 7 and 8, see axis of rotation for carousels 12 and 14.; and Claim 22: wherein the diagnostic analyzer of claim 17, wherein the first pipetting mechanism has a probe arm and a pipette extending downward from a distal end of the probe arm, and wherein the probe arm is rotatable to move the pipette along an arcuate path., [0041, 0043-0044], Figure 5 and 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-5 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ITAYA, US Publication No. 2002/0164807 A1, submitted on the Information Disclosure Statement on 15 JANUARY 2021, US Patent Application Publications Cite No. 2, and further in view of BABSON, US Patent 5,885,530, submitted on the Information Disclosure Statement on 15 JANUARY 2021, US Patent Documents Cite No. 142. 
Regarding Claim 3, the ITAYA discloses the claimed invention, but is silent in regards to wherein the  fourth axis of rotation is disposed within the circumference of the reagent carousel. 
The reference ITAYA discloses the second pipetting mechanism is rotatable about a fourth axis of rotation, Figure 1, 7 and 8, arm 82, [0041].
The BABSON reference discloses a diagnostic analyzer, Figure 2A, comprising: a reagent carousel rotatable about a first axis of rotation, Figure 2A, reagent carousel 209; a reaction carousel rotatable about a second axis of rotation, Figure 2A, sample carousel; a first pipetting mechanism to aspirate a sample from a sample container and dispense the sample into a reaction vessel disposed on the reaction carousel, sample pipettor 206; and a second pipetting mechanism to aspirate a reagent from a reagent container disposed on the reagent carousel and dispense the reagent into the reaction vessel disposed on the reaction carousel, reagent pipettor 205, wherein the first pipetting mechanism is rotatable about a third axis of rotation, Figure 2A, pipettor 206 has axis of rotation about a third axis of rotation, wherein the second pipetting mechanism is rotatable about a fourth axis of rotation,  Figure 2A, pipettor 205 has axis of rotation about a third axis of rotation, the fourth axis of rotation disposed within the circumference of the reagent carousel, Figure 2A, see pipettor 205 location.
It would be obvious to one having ordinary skill in the art before invention was made to modify the  fourth axis of rotation is disposed within the circumference of the reagent carousel to have easier access to the reagents of the analyzer and be at a location so it does not interference with the first pipetting mechanism. 
Additional Disclosure Included is: Claim 4: wherein the  diagnostic analyzer of claim 3, wherein the fourth axis of rotation is disposed outside of the circumference of the reaction carousel, BABSON, Figure 2A.; Claim 5: wherein the diagnostic analyzer of claim 3, wherein the reagent is a first reagent and the reagent container is a first reagent container, [0052]; further including a third pipetting mechanism to aspirate a second reagent from a second reagent container disposed on the reagent carousel and dispense the second reagent into the reaction vessel disposed on the reaction carousel, ITAYA, [0059], Figure 7 .
Regarding Claim 18, the ITAYA reference discloses the claimed invention, including 
wherein the second pipetting mechanism is rotatable about a third axis of rotation, Figure 1, 7 and 8, arm 82, [0041], but is silent in regards to wherein the third axis of rotation disposed within the circumference of the reagent carousel.
The BABSON reference discloses a diagnostic analyzer, Figure 2A, comprising: a reagent carousel rotatable about a first axis of rotation, Figure 2A, reagent carousel 209; a reaction carousel rotatable about a second axis of rotation, Figure 2A, sample carousel; a first pipetting mechanism to aspirate a sample from a sample container and dispense the sample into a reaction vessel disposed on the reaction carousel, sample pipettor 206; and a second pipetting mechanism to aspirate a reagent from a reagent container disposed on the reagent carousel and dispense the reagent into the reaction vessel disposed on the reaction carousel, reagent pipettor 205, wherein the first pipetting mechanism is rotatable about a third axis of rotation, Figure 2A, pipettor 206 has axis of rotation about a third axis of rotation, wherein the second pipetting mechanism is rotatable about a fourth axis of rotation,  Figure 2A, pipettor 205 has axis of rotation about a third axis of rotation, the fourth axis of rotation disposed within the circumference of the reagent carousel, Figure 2A, see pipettor 205 location.
It would be obvious to one having ordinary skill in the art before invention was made to modify the  third axis of rotation is disposed within the circumference of the reagent carousel to have easier access to the reagents of the analyzer and be at a location so it does not interference with the first pipetting mechanism.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ITAYA, US Publication No. 2002/0164807 A1, submitted on the Information Disclosure Statement on 15 JANUARY 2021, US Patent Application Publications Cite No. 2. 
Regarding Claim 19, the ITAYA reference discloses the claimed invention, but is silent in regards to wherein the reaction carousel has a smaller diameter than the reagent carousel. 
However, it would be obvious to one having ordinary skill in the art before the invention was made to modify the diameters of the reaction and reagent carousels so that the reaction carousel has a smaller diameter than the reagent carousel as a matter of design choice, as the diameter the device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Allowable Subject Matter
Applicant has amended Claim 10 to include the limitation of Claims 12 and 13.  Claim 13 was previously indicated by the Examiner as being objected to.  The limitation directed towards the motion of advancement steps including a lockstep is not found or suggested in the prior art.
Claim 14 has also been amended to be independent.  Claim 14 was previously indicated by the Examiner as being objected to.  
Claims 10, 11 and 14-16 are allowed. 
Claim 6 and  21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim limitations directed towards the fifth axis of rotation is not found or suggested in the prior art.  While ITAYA teaches a third pipetting mechanism, the location of the mechanism is located on the exterior of both carousels. 
The claim limitation regarding the third pipetting mechanism that is rotatable about a fourth axis of rotation and within the circumference of the reaction carousel is not found or suggested in prior art.  All the pipetting mechanism are located outside of the carousels.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797